Exhibit 99.1 CHENIERE ENERGY PARTNERS, L.P. NEWS RELEASE Cheniere Energy Partners Reports Second Quarter 2009 Results Houston, Texas – August 7, 2009 – Cheniere Energy Partners, L.P. (“Cheniere Partners”) (NYSE Amex: CQP) reported net income of $42.0million, or $0.26 per limited partner unit (basic and diluted), for the second quarter of 2009 compared to a net loss of $24.5 million, or $0.15 per limited partner unit (basic and diluted), for the corresponding period in 2008. Results from operations increased $77.0 million, from an operating loss of $2.7 million for the second quarter of 2008 to operating income of $74.3 million for the second quarter of 2009 due to the initial 2.6 Bcf/d sendout and 10.1 Bcf storage capacity being placed into service during the second half of 2008, the Cheniere Marketing, LLC (“Cheniere Marketing”) terminal use agreement (“TUA”) becoming effective in October 2008 and the Total Gas and Power North America, Inc. (“Total”) TUA becoming effective April 1, 2009.Revenues for the second quarter consist of payments made from Cheniere Marketing and Total under their respective TUAs. LNG receiving terminal operating expenses and depreciation and amortization expenses increased by $8.5 million and $7.1 million, respectively, as a result of the commencement of operations at the terminal.General and administrative expenses increased to $5.5 million in the second quarter 2009 compared to $2.3 million in the comparable quarter 2008 due to an increase in the amount of service agreement charges due to an adjustment for inflation and due to the commencement of a services agreement with a subsidiary of Cheniere Energy, Inc. on January 1, 2009. Interest expense increased quarter over quarter primarily due to less interest expense subject to capitalization during the period and interest income decreased $3.0 million due to lower interest rates in the second quarter of 2009 compared to the second quarter of 2008.Additionally, the second quarter of 2009 includes a $0.8 million gain on derivative instruments compared to a loss of $11.5 million for the second quarter of 2008 due to changes in natural gas commodity prices. Cash and Cash Equivalents As of June 30, 2009, the Sabine Pass LNG receiving terminal had begun receiving capacity reservation fee payments from all three of its TUA customers, Cheniere Marketing, Total and Chevron U.S.A.The latest TUA commencement date became effective in July 2009 and the first monthly payment was received in June. At June 30, 2009, Cheniere Partners had cash and cash equivalents of $128.8 million.These unrestricted funds are available for construction, working capital and general purposes, including distributions to unit holders. At June 30, 2009, Cheniere Partners had restricted cash and cash equivalents of $131.0 million, including approximately $82.4 million in a permanent debt service reserve fund and $13.7 million for one month of interest as required in the senior notes indenture and $34.9 million available for potential cash distributions to Cheniere Partners’ common unit holders and general partner. Sabine Pass LNG Receiving Terminal The remaining construction of 1.4 Bcf/d sendout capacity and 6.7 Bcf of storage capacity at the Sabine Pass LNG receiving terminal is nearing completion and the LNG receiving terminal is expected to be fully operational with sendout capacity of 4.0 Bcf/d and storage capacity of 16.8 Bcf by the third quarter of 2009.Total estimated construction costs excluding financing costs are $1.559 billion with costs incurred as of June 30, 2009 totaling $1.499 billion.Costs are anticipated to be funded with available cash held by Sabine Pass LNG, L.P. Unit Distributions Cheniere Partners estimates its annualized distribution to unit holders will be $1.70 per unit.Distributions for the second quarter of 2009 of $0.425 per unit will be paid August 14, 2009.
